Per Curiam. Claimant seeks payment for costs incurred in the moving of approximately 147 alleged public aid recipients in the amount of $15,729.33. An investigation of this claim was made by the Illinois Department of Public Aid (hereinafter referred to as IDPA) which determined that only $137.50 of the claim could be allowed. At a scheduled hearing on this matter, the suggestion was made that the matter might be resolved should IDPA agree to an award of $500.00 to Claimant. Because of the costs and time involved in trying a case of this nature, the attorneys for the parties agreed to this suggestion whereupon the offer was transmitted to IDPA. After review of the case, IDPA agreed to settle this matter for the sum of $500.00. A joint stipulation was prepared, signed by the attorneys for the parties and filed with the Clerk of the Court of Claims. This Court was created to adjudicate claims against the State of Illinois on the basis of its own determination of law and fact. As such, the Court has held that it is not bound by an agreement reached between the parties, but will review any such agreement to determine its propriety. This Court is also mindful of the complexities of proof in cases such as this. The time and expense involved in presenting evidence for and against a claim involving 147 separate transactions is substantial. Where the parties agree to compromise a claim, this Court should not and will not arbitrarily set aside such an agreement absent an indication of possible fraud or duress on the part of one of the parties. There is no such indication present here. Wherefore, this Court awards to Claimant, A & T Movers, the sum of $500.00 in full satisfaction of any and all claims for services rendered prior to January 1, 1978.